DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claims 24-25 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the newly submitted claims, as best understood pertain to a previously non-elected species of Figure 10.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 24-25 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites in line 4 “the axial ends of the cutter”.  However, there is insufficient antecedent basis for “the axial ends of the cutter”, since no “axial ends” of the cutter have been previously introduced on claim 13 or claim 9 from which claim 13 directly depends on.  Further clarification is needed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 9-10, 13, 26 and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sherman US 5,662,435.
In regards to claim 9, Sherman discloses (Figures 1-9) a router bit (1), comprising: a shank (3) that defines a longitudinal axis (5); a cutter (13); and a body (2) that secures the cutter to the shank; wherein when rotated about the longitudinal axis (5) the body (2) defines a body sweep (refer to the dashed lines on annotated Figure 3 below) that is bounded by a proximal axial location and a distal axial location along the longitudinal axis; wherein a portion of the body defines a recess (17) that is locally recessed relative to a remainder of the body, that is axially bounded by the proximal axial location and the distal axial location, and that is recessed from the body sweep from the proximal axial location to the distal axial location (since the recess extends axially) wherein the portion of the body that defines the recess defines a physical indexing feature configured to physically indicated a predetermined axial location along the body.




    PNG
    media_image1.png
    779
    1242
    media_image1.png
    Greyscale

In regards to claim 10, Sherman discloses that the router bit of claim 9, Sherman further discloses that the physical indexing feature (annotated Figure 3 above) comprises a flat surface (refer to lower surface of rib that extend perpendicular to the axis of rotation) oriented perpendicular to the longitudinal axis, and wherein a normal of the flat surface is parallel to the longitudinal axis (in the same way as presented by Applicant in Figure 2).
In regards to claim 13, Sherman discloses that the router bit of claim 9, Sherman further discloses that the physical indexing feature (as annotated Figure 3 above) is located at an offset from a point that is equidistant from the axial ends of the cutter.
In regards to claim 26, Sherman discloses (Figures 1-9) a router bit (1), comprising: a shank (3) that defines a longitudinal axis (5); a cutter blade (13) comprising a proximal end and a distal end along the longitudinal axis (5); and a body (2) disposed between the proximal end and the distal end that secures the cutter to the shank; wherein when rotated about the longitudinal axis (5) the body (2) defines a body sweep (refer to the dashed lines on annotated Figure 3 below); wherein a portion of the body defines a recess (17) that is recessed from the body sweep and wherein the portion of the body that defines the recess defines a physical indexing feature configured to physically indicated a predetermined axial location along the body (see annotated Figure 3 above).
In regards to claim 27, Sherman discloses that the router bit of claim 26, Sherman further discloses that the physical indexing feature (annotated Figure 3 above) comprises a flat surface (refer to lower surface of rib that extend perpendicular to the axis of rotation) oriented perpendicular to the longitudinal axis, and wherein a normal of the flat surface is parallel to the longitudinal axis (in the same way as presented by Applicant in Figure 2).
Claim(s) 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nordlin US 7,150,589.
In regards to claim 29, Nordlin discloses (Figures 1-3) a router bit (10), comprising: a shank (16/30) that defines a longitudinal axis; a cutter (45); and a body (14-22/44) that secures the cutter to the shank; a recess (refer to the substantially triangular recess as in Figures 1 and 3) that is locally recessed into the body (14-22/44) relative to a sweep of the body is disposed between axial ends of the cutter (see Figures 1-3), and that comprises an indexing feature (apex feature of recess, comprised by flat surface 47 located at a point that is equidistant from axial ends of the cutter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12, 28 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sherman US 5,662,435 as applied to claims 9 and 26 above.
In regards to claims 12 and 28, Sherman discloses that the router bit of claims 10 and 26 respectively, Sherman further discloses that the cutter is capable of being used to cut a lock miter joint, and wherein the flat surface (as in annotated Figure 3 above) is located at a point in relation to axial ends of the cutter (13).
However, Sherman fails to disclose that the point is at a position equidistant from the axial ends of the cutter.
Nevertheless, since Sherman does disclose that there is a flat surface, which is located at point located at an axial position in relation to the axial ends of the cutter, a person of ordinary skill in the art, upon reading the teachings of Sherman, would also have recognized the desirability of changing the position to which each of the flat surfaces is located depending on the optimization of weight reduction. Sherman teaches that having each of the flat surfaces located at a position offset from the axial ends of the cutter is one of a finite number of permutations known to be useful for reducing tool weight.  Thus, it would have been obvious to a person of ordinary skill in the art to try having the point where the flat surfaces are located be at a position equidistant from the axial ends of the cutter based on the teachings of Sherman in an attempt to provide improved weight reduction of the tool, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp (i.e. offset from a point equidistant from axial ends, or at a point equidistant from axial ends, or at a point closer to one of the axial ends, etc.).  
In regards to claim 29, Sherman discloses (Figures 1-9) a router bit (1), comprising: a shank (3) that defines a longitudinal axis (5); a cutter (13); and a body (2) that secures the cutter to the shank; a recess (17) that is locally recessed into the body relative to a sweep of the body is disposed between axial ends of the cutter (13), and that comprises an indexing feature located at a point located at a position from axial ends of the cutter.
However, Sherman fails to disclose that the point is at a position equidistant from the axial ends of the cutter.
Nevertheless, since Sherman does disclose that there is a flat surface, which is located at point located at an axial position in relation to the axial ends of the cutter, a person of ordinary skill in the art, upon reading the teachings of Sherman, would also have recognized the desirability of changing the position to which each of the flat surfaces is located depending on the optimization of weight reduction. Sherman teaches that having each of the flat surfaces located at a position offset from the axial ends of the cutter is one of a finite number of permutations known to be useful for reducing tool weight.  Thus, it would have been obvious to a person of ordinary skill in the art to try having the point where the flat surfaces are located be at a position equidistant from the axial ends of the cutter based on the teachings of Sherman in an attempt to provide improved weight reduction of the tool, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp (i.e. offset from a point equidistant from axial ends, or at a point equidistant from axial ends, or at a point closer to one of the axial ends, etc.).  
Response to Arguments
In view of Applicant's amendments, the previous 35 U.S.C. § 102(a)(1) rejection over Hilker US 2008/0170917 for claims 9-11 and 13 has been withdrawn. 
However, the previous 35 U.S.C. § 102(a)(1) rejection over Sherman for claims 9, 10 and 13 is still deemed proper.  Thus, Applicant's arguments, related to Sherman, filed 09/15/2022 have been fully considered but they are not persuasive.
Applicant argues on page 11, regarding Sherman and claim 9 that the “recessed regions between the layers (of Sherman) are not akin to the claimed recess because they are not recessed from the body sweep at the same axial range”.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “recessed from the body sweep at the same axial range”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant further argues on pages 12-13 that Sherman’s recesses “do not define a physical indexing feature configured to physically indicate a predetermined axial location along the body.  The grayed portion of the main body…that defines the recess extends parallel to the longitudinal axis and does not appear to have any feature that could indicated a predetermined axial location.  In particular, the grayed portion does not form the perpendicular flat surfaces that bound each layer (and understood to previously be used to teach the indexing feature)”.
The Examiner respectfully disagrees and points Applicant to the rejection above for details.  As explained above, Sherman discloses a body (2); wherein a portion of the body defines a recess (17) that is locally recessed relative to a remainder of the body, wherein the portion of the body that defines the recess defines a physical indexing feature configured to physically indicated a predetermined axial location along the body.  Note that the physical indexing feature, which is catalogued as the flat perpendicular surface as in annotated Figure 3 below, extends perpendicular to the axis of the tool.  For explanation purposes, the Examiner provided an annotated version of Figure 3 of Sherman both below and in the rejection above.

    PNG
    media_image1.png
    779
    1242
    media_image1.png
    Greyscale

Applicant’s arguments and amendments regarding the newly claimed limitation that the flat surface is located at a point that is equidistant from axial ends of the cutter have been have been carefully and fully considered, and in light of Applicant’s amendments, a new ground(s) of rejection under 35 U.S.C. 102(a)(1) over by Nordlin US 7,150,589 for claim 29 and 35 USC § 103 over of Sherman US 5,662,435 for claim(s) 12, 28 and 29 have been incorporated as aforementioned.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134. The examiner can normally be reached Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE N RAMOS/Primary Examiner, Art Unit 3722